Citation Nr: 0700402	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
associated membranoproliferative glomerulonephritis.

2.  Entitlement to service connection for residuals of a cold 
weather injury with peripheral neuropathy for bilateral upper 
and bilateral lower extremities.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1951 to August 
1954.  For most of this time period, the veteran served 
overseas in the Korean War theater.  His service personnel 
records show that he was under fire from hostile forces while 
serving onboard a U.S. vessel operating in Korean territorial 
waters during January 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The issue of service connection for residuals of a cold 
weather injury with peripheral neuropathy for bilateral upper 
and bilateral lower extremities is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Hepatitis C was not shown during service and was first shown 
several decades following discharge from service.  Surgical 
treatment during service for mass under the left nipple and 
for removal of nodule from the back apparently did not 
require blood transfusions.  The veteran's hepatitis C is not 
shown to be causally or etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claims.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in May and September 2002, 
November 2003, and March 2006.  By these letters, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In these letters, the veteran also was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted May and September 2002 "duty to assist" 
letters were issued before the appealed rating decision.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  All VA notices must be read in the context of 
prior, relatively contemporaneous communications to the 
appellant.  See Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, service connection is not warranted for the 
veteran's claim for service connection for hepatitis.  
Therefore, neither the degree of disability nor the effective 
date of an award will be assigned in this case.  Any lack of 
notice to the veteran as to these matters before the RO's 
March 2006 letter constitutes harmless error.


II.  Factual Background

Service medical records are negative for any evidence of 
complaints, treatment or diagnosis of hepatitis during 
service.  

In May 1952, the veteran was sent to a Naval infirmary for 
examination and treatment for a small growth on his left 
nipple.  He was then transferred to a Naval hospital in 
California for surgery to remove the growth.  A service 
medical record dated in May 1952 states the veteran had this 
mass in the left breast for the previous two years and it did 
not particularly bother him.  For the previous two months the 
breast had become sore and grown larger.  The tumor mass, 
which appeared benign, was excised in the operating room 
while the veteran was under one per cent procaine.  He was 
returned to duty in 10 days.  

A February 1954 surgery note states the veteran came to sick 
call with complaints of occasional pain in the area of 
several small lumps overlying the eleventh rib posteriorly.  
They were noted present for about eight months.  A small one 
centimeter nodule was excised under anesthesia and sent for 
microscopic section.  The clinical impression was lipoma.

When examined for discharge in August 1954, no abnormalities 
were noted.

Private medical records dated in July 1997 to September 2001 
show the veteran was seen by C.Z, M.D., for right lower 
extremity swelling in the summer of 1997 and thereafter was 
treated for hepatitis C, membranoproliferative 
glomerulonephritis, and edema in his lower extremities.  Dr. 
C.Z, the veteran's nephrologist, states in a July 1998 
private record that the veteran was first diagnosed with 
hepatitis C in the summer of 1997.  He had presented then 
with bilateral lower extremity edema and had a workup 
consistent with nephrotic syndrome.  The kidney biopsy was 
consistent with membranoproliferative glomerulonephritis.  It 
also was noted the veteran received alpha interferon 
treatment for his chronic hepatitis C infection, but this was 
discontinued due to severe side effects.  (Dr. C.Z.'s records 
indicate serious side effects began to manifest in March 
1998.)  The veteran denied risk factors, and said he was not 
sure whether he received blood transfusions for operations 
performed in Korea.  A reference to etiology notes the 
hepatitis may date back 40 years.

No significant abnormality was detected with the liver in an 
ultrasound performed in July 1998.  Private medical records 
dated in August 1998 show a liver biopsy was performed with a 
diagnosis given of chronic hepatitis with moderate histologic 
activity and periportal fibrosis.

In papers filed with the veteran's claim of May 2002, an 
unidentified person has written that the veteran's current 
diagnosis of hepatitis C was more likely than not contracted 
during one of his two surgeries while he was on combat duty 
during the Korean War.

The veteran underwent a VA examination in December 2002.  The 
examiner reviewed the claims file.  According to the 
examination report, the veteran's hepatitis C was discovered 
in the late 1990s and he was treated for more than a year 
with interferon in 1997.  At the time of this exam, the 
veteran had no symptoms which were attributable to hepatitis.  
His liver function studies were normal since treatment, and 
the liver panel in December 2002 was completely normal.  As 
to etiology, the examiner found no clear factor.  He noted 
the veteran denied transfusions, clinical hepatitis, tattoos, 
and illegal drug use.  The report states that the veteran was 
in a stable marriage for most of his adult life.  The 
examiner's impression was hepatitis C, now with normal liver 
function studies and no evidence of clinical symptomatology, 
post interferon, 1997.

In a signed statement received in January 2004 as his 
substantive appeal (VA Form 9), the veteran said his chest 
surgery in 1952 was held in a Long Beach, California Naval 
hospital and his back surgery to remove tissues was held in 
Japan while he was stationed there in 1954.

A January 2004 VA outpatient medical record reflects the 
veteran had been monitored at VA for membranoproliferative 
glomerulonephritis from hepatitis C and that his renal 
function had been within normal limits.  It also was noted 
the veteran had been doing well from the liver and renal 
standpoint ever since his diagnosis and first treatment back 
in 1997.

In a signed statement dated in April 2004, the veteran stated 
he wanted to correct previous assertions that his hepatitis 
was caused by surgery for combat related injuries as surgery 
on his back and chest were to remove lumps.  He said he now 
felt he contracted hepatitis due the dirty condition in 
Korea. 


III.  Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006). 

As a general matter, service connection requires evidence of: 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service; and, (3) a relationship 
or nexus between the current disability and any injury or 
disease incurred during service.  Pond v. West, 12 Vet. App. 
341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993).

Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

A combat veteran's assertion of an event during combat is 
presumed true, if consistent with the time, place and 
circumstances of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
interpreted 38 U.S.C.A. § 1154(b) to mean that 38 U.S.C.A. § 
1154(b) creates a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected and 
lightens the burden of a veteran who seeks benefits for an 
alleged service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service.  However, the Court has held that a veteran 
still has to provide the required nexus between the in-
service occurrence of an event and a current disability.  
Wade v. West, 11 Vet. App. 302 (1998).

Congress specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C.A. § 1110 
(West 2002).  In the absence of proof of a present disability 
(and of a nexus between that disability and service), there 
can be no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

In this matter, the veteran contends that current hepatitis C 
is due to his active duty military service.  He first 
speculated that he might have contracted hepatitis C as the 
result of surgeries on his chest and back while he was in 
service.

The veteran's service medical records do not contain any 
evidence of complaints, treatment or diagnosis of hepatitis 
during service.  While service medical records reflect that 
the veteran underwent surgical procedures in June 1952 and 
February 1954, those records do not show the veteran received 
any blood transfusions during the procedures.  Additionally, 
the service medical records do not show treatment on the 
battlefield in Korea.  In his January 2004 signed statement, 
the veteran admits these procedures took place in Japan and 
in California and not in Korea.  

Records dated following separation from service clearly show 
that hepatitis C was diagnosed decades following the 
veteran's separation from service.

In this regard, a private treatment record dated in July 1997 
shows the veteran was treated for hepatitis C.  Thus, post-
service medical records clearly show that the veteran has a 
current disability manifested by hepatitis C, though more 
recent records make it appear rather asymptomatic.

As to the etiology of the veteran's hepatitis, while the 
veteran related incidents which occurred during service, 
there is absolutely no competent evidence which suggests that 
these wartime surgeries or medical procedures were the cause 
of the veteran's hepatitis.  As indicated above, service 
medical records contain no evidence of any blood transfusions 
during the veteran's chest and back procedures in 1952 and 
1954.  Further, the veteran related no incidents where dirt 
and filth in Korea somehow led, in his case, to a diagnosis 
of hepatitis C more than 40 years later.

Based on this record, the Board finds that service connection 
for hepatitis C with associated membranoproliferative 
glomerulonephritis is not established.  There is no competent 
medical evidence which indicates that the veteran's post- 
service diagnosis of hepatitis C is in any way related to 
service, and more specifically, to the veteran's contentions 
that his hepatitis was due to medical treatment during 
service or to "dirty conditions" in Korea.  

While the veteran is clearly of the opinion that any of those 
service incidents, or sanitary conditions in Korea, was the 
cause of his hepatitis, the veteran, as a layperson, does not 
have the training to offer medical expertise, such as the 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of competent medical 
evidence that demonstrates that the veteran's hepatitis C is 
in some way causally or etiologically related to service, the 
Board concludes that service connection for hepatitis C with 
associated membranoproliferative glomerulonephritis is not 
warranted.

In sum, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim for service connection for 
residuals of a cold weather injury with peripheral neuropathy 
for bilateral upper and bilateral lower extremities.

When the veteran last underwent a VA examination for purposes 
of evaluating his claim for service connection for cold 
weather injury in December 2002, the examining physician 
requested vascular laboratory studies and an electromyography 
(EMG).  

A January 2003 EMG of the extremities was essentially normal 
with the reader's impression given of peripheral neuropathy 
of the lower extremities.  A January 2003 vascular lab 
consultation report showed results of cold immersion studies.  
The cold tolerance thermometry of both upper extremities was 
abnormal throughout all five fingers bilaterally.  The cold 
tolerance thermometry of both lower extremities was abnormal 
in the right first and third toes, and equivocal in the right 
second toe, left second toe, and the third toes.  

According to the December 2002 VA examination report, the 
veteran in service originally was in an underwater demolition 
unit in Korea, but then spent most of his military experience 
in a "Beachmaster Unit."  That unit involved a lot of 
walking in water.  The veteran related to the examiner one 
incident when his pants froze after he came out of the water.  
The veteran also recalled repeated incidents when his hands 
became so cold they were numb and painful.  The veteran could 
only say that his skin may have appeared dark.  He did not 
describe any dermatitis or skin peeling nor pallor.  His 
hands were affected to a lesser extent.  Post service, the 
veteran reported cold intolerance, again worse with the feet, 
but all extremities were numb and tingled if they were cold.  
He avoided outdoor activities when he lived in Oregon, where 
he always dressed extra warmly in cold weather.  He wore 
socks to bed.  As time went on, the veteran's feet were numb 
constantly, but the hands became numb only intermittently, 
when they got cold.  He had some foot swelling in recent 
years, but it was not clear whether this might not have 
started after his acute glomerulonephritis in 1997.  

The examiner's impression was that the veteran had a possible 
cold injury with cold injury residual, especially to the 
feet, primarily manifested by cold intolerance and possible 
peripheral neuropathy of the lower extremities.  Further, 
probable neuropathy of the lower extremities was assessed, 
but the examiner doubted there was neuropathy of the upper 
extremities.  Difficulties there were attributed perhaps to 
carpal tunnel syndrome.  

After the EMG and vascular studies were completed, in an 
addendum to the VA examination dated in February 2003, the 
examining physician stated the EMG confirmed neuropathy of 
the lower extremities, "presumably secondary to cold 
injury" rather than membranoproliferative 
glomerulonephritis.  The only cold injuries the examiner had 
discussed in his December 2002 report were from the veteran's 
service in Korea.  But nowhere in his report did he say 
explicitly that the veteran's possible cold injury with cold 
injury residual and probable neuropathy of the lower 
extremities was due to service.

The Board notes that this veteran served in combat in January 
1952 and that his assertions related to dealing with the cold 
weather of Korea are presumed true.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  But the veteran is not a physician and 
his file lacks whether there is a nexus between his service 
and the possible and probable disorders the examiner 
discussed in December 2002.  The Board finds this claim 
should be remanded to the RO so that a VA examiner might 
opine more definitely and specifically on the veteran's 
injuries and if they are related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange, if possible, 
for the same examiner who conducted the 
December 2002 VA examination to again 
review the veteran's claims folder and 
provide a medical opinion, with supporting 
rationale, as to whether the veteran's 
cold weather injury with peripheral 
neuropathy for bilateral lower extremities 
was due to service, or due to his 
membranoproliferative glomerulonephritis, 
or due to some other cause.  The RO should 
request the examiner to offer the medical 
basis for all his or her opinions, 
including whether it is at least as likely 
as not that the veteran's possible cold 
weather injury with cold injury residual 
with possible neuropathy of the lower 
extremities was due to service.  It would 
be helpful if the examiner would use the 
following language, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).  It should also 
be determined whether it is more likely 
than not that there are residuals of a 
cold injury to the upper extremities given 
the thermometry results, or it should be 
indicated whether the abnormal results are 
more likely due to other pathology.  If 
the original examiner is unavailable, as 
similarly situated physician may be used.  
If it is determined that additional 
examination is needed in order to respond, 
such examination should be scheduled.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal on a de novo basis.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, and a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the July 
2005 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


